DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, 6, 10 and 12-15 have been amended. Claims 16-19 have been newly added. No claim has been cancelled. The status of claims 1-19 are pending.

Response to Arguments
Applicant's arguments filed on Nov 06, 2020 have been fully considered.
The Applicant alleged that the combination of Huawei and HiSilicon (“Considerations of NR UL operation for LTE-NR coexistence”, R1-1704199, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, April 3-7, 2017) and Huawei and HiSilicon (“Considerations of NR UL operation”, R1-1701668, 3GPP TSG RAN WG1 Meeting #88, Athens, Greece,  Feb 13th – 17th, 2017) fails to teach or suggest  “wherein, based on that the result of the RSRP measurement on the DL frequency is less than a threshold, the second UL frequency is selected as the UL frequency for the random access procedure” and “wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure, a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure” in amended claim 1. 
In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of Huawei#1 R1-1704199, Huawei#2 R1-1701668 and Liu et al (US 20170302419 A1, Priority Date: April 3, 2017) discloses the amended claim limitations of claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, that limitation that recites “wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure, a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure” recited in line 21-23 constitutes new matter because no support is found in the instant application and the related provisional a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure”. 

Regarding claim 14, that limitation that recites “wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure, a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure” recited in line 25-27 constitutes new matter because no support is found in the instant application and the related provisional application for claim limitation “a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure”. 

Claims 2-13 and 15-17 are rejected by virtue of their dependency to claim 1. 
Claims 18-19 are rejected by virtue of their dependency to claim 14. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and HiSilicon (“Considerations of NR UL operation for LTE-NR coexistence”, R1-1704199, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, April 3-7, 2017) in view of Huawei and HiSilicon (“Considerations of NR UL operation”, R1-1701668, 3GPP TSG RAN WG1 Meeting #88, Athens, Greece,  Feb 13th – 17th, 2017), and further in view of Liu et al (US 20170302419 A1, Priority Date: April 3, 2017).

Regarding claim 1 (Currently Amended), Huawei#1 R1-1704199 discloses a method performed by a wireless device operating in a wireless communication system (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), the method comprising: 
receiving (i) a first physical random access channel (PRACH) configuration for a first uplink (UL) frequency (see, NR dedicated frequency carrier F2, section 4 line 42-45) and (ii) a second PRACH configuration for a second UL frequency (see, gNB configures PRACH resource and preamble format for both of the carrier frequencies including NR dedicated carrier frequency F2 and LTE-NR shared UL carrier frequency F1, section 4 line 42-45. Noted: a second UL frequency corresponding to LTE-NR shared UL carrier frequency F1, section 4 line 42-45), wherein the first UL frequency and a DL frequency linked to the first UL frequency belong to a first frequency band (see, NR UL and NR DL in NR dedicated frequency carrier F2 (and thus implied NR DL linked to the NR UL), section 1 18-21 and  section 4 line 42-45. Noted: UL pass loss calculated based on measurement of NR DL in F2 and frequency difference between F1 and F2, and thus NR UL and NR DL within same F2 are considered as no pathloss and thus paired (linked), section 2 line 23-section 3 line 2, section 3 line 9-13), and wherein the second UL frequency belongs to a second frequency band (see, LTE-NR shared UL carrier frequency F1, section 4, line 41-48); 
performing a reference signal received power (RSRP) measurement on the DL frequency (see, UE reports RSRP of the NR dedicated carrier frequency F2 to gNB, section 3 line 3-15); 
selecting a UL frequency for a random access procedure, among the first UL frequency (see, UL carrier frequency on NR dedicated carrier frequency F2, section 4, line 41-48) and the second UL frequency (see, UL carrier frequency on LTE-NR shared UL carrier frequency F1, section 4, line 41-48), based on a result of the RSRP measurement on the DL frequency (see, UE selects the UL carrier frequency from F1 or F2 to transmit the preamble based on the downlink RSRP measurement on the NR dedicated carrier frequency F2, section 3 line 3-15 and section 4 line 41-48); and 
performing the random access procedure on the selected UL frequency based on a PRACH configuration for the selected UL frequency (see, UE selects the UL carrier frequency F1 to transmit the preamble to perform cell access and uplink transmission according to PRACH resource and preamble format configured for the carrier frequencies, section 4 line 41-48), 
wherein, based on that the result of the RSRP measurement on the DL frequency is poor, the second UL frequency (see, LTE-NR shared UL carrier frequency F1, section 4 line 42-45) is selected as the UL frequency for the random access procedure (see, UE selects from NR dedicated carrier frequency F2 and LTE-NR shared UL carrier frequency F1 to transmit the PRACH based on the downlink RSRP measurement on the NR dedicated carrier frequency F2, selects PRACH configuration on LTE-NR shared UL carrier frequency F1 when downlink on the NR dedicated carrier frequency F2 shows poor quality according to RSRP measurement, section 3 line 3-15 and section 4 line 41-48), 
wherein, based on that the result of the RSRP measurement on the DL frequency is not poor, the first UL frequency (see, NR dedicated frequency carrier F2, section 4 line 42-45) is selected as the UL frequency for the random access procedure (see, UE selects from NR dedicated carrier frequency F2 and LTE-NR shared UL carrier frequency F1 to transmit the PRACH based on the downlink RSRP measurement on the NR dedicated carrier frequency F2, selects PRACH configuration on LTE-NR shared UL carrier frequency F1 when downlink on the NR dedicated carrier frequency F2 is with poor quality according to RSRP measurement, implies otherwise selects PRACH configuration on NR dedicated carrier frequency F2. section 3 line 3-15 and section 4 line 41-48), and  

Huawei#1 R1-1704199 discloses all the claim limitations but fails to explicitly teach: 

wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure, a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure.

However Huawei#2 R1-1701668 from the same field of endeavor (see, see, Fig.1, LTE-NR co-existence on NR UE communicates with collocated LTE and NR or non-collocated base stations, section 1 line 10-26) discloses: selecting a PRACH configuration for NR UL by NR-LTE coexistence based on quality threshold of the DL measurement (see, NR UE selects UL carrier from NR dedicated carrier or the NR-LTE shared carrier for PRACH transmission according to downlink path loss of the NR dedicated carrier when quality is poor/good according to quality threshold, section 4 line 23-30).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huawei#2 R1-1701668 into that of Huawei#1 R1-1704199. The motivation would have been to share uplink resource of NR and LTE on the uplink carrier of the LTE FDD system (section 1 line 32-34).

The combination of Huawei#1 R1-1704199 and Huawei#2 R1-1701668 discloses all the claim limitations but fails to explicitly teach: wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure, a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure.
However Liu’419 from the same field of endeavor (see, Fig. 38c, heterogeneous network (HetNet) 3830 configured to support carrier aggregation and/or carrier selection including UEs serviced by base stations, par 0141) discloses: wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure (see, UE selects cell based on the channel quality information, perform random access on the selected carrier, par 0144-0145), a switching of the second UL frequency (see, switching-from carrier CC1, par 0250) to the first UL frequency (see, switched-to carrier CC 2, par 0250) by downlink control information (DCI) is prohibited during the random access procedure (Note, carrier switching starts with new RACH transmission (message 1 sent on CC2), therefore it stays on the same CC1 till next RACH process, par 0250. Noted, DCI specifies switching-from CC but won’t cause carrier switching, par 0250).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Liu’419 into that of Huawei#1 R1-1704199 modified by Huawei#2 R1-1701668. The motivation would have been to increase the effective bandwidth available to a given mobile device by carrier aggregation and carrier selection (par 0076).

Regarding claim 2 (Original), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein the first frequency band (see, NR dedicated frequency carrier F2, section 4 line 42-45) has a higher frequency than the second frequency band (see, Fig. 1b, NR dedicated frequency carrier F2 has higher frequency than LTE-NR shared UL carrier frequency F1, section 4 line 11-13. Noted: second frequency band corresponding to LTE-NR shared UL carrier frequency F1, section 4, line 41-48).

Regarding claim 3 (Original), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein the first frequency band is a frequency band for a 5G new radio access technology (NR) (see, NR dedicated frequency carrier F2, section 4 line 42-45), and wherein the second frequency band is a frequency band for a 4G long-term evolution (LTE) (see, LTE-NR shared UL carrier frequency F1, section 4 line 42-45).

Regarding claim 4 (Original), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein the second UL frequency (see, LTE-NR shared UL carrier frequency F1, section 4 line 42-45) is supplemental UL carrier (see, by virtue of UE selects the LTE-NR shared UL carrier frequency F1 for the uplink PRACH transmission when quality of downlink NR dedicated carrier frequency F2 is poor, LTE-NR shared UL carrier frequency F1 is supplemental UL carrier, section 4 line 42-45).

Regarding claim 5 (Original), Huawei#1 R1-1704199 discloses the method of claim 4 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein the supplemental UL carrier includes LTE UL resources and NR UL resources (see, fig. 1b, LTE-NR shared UL carrier frequency F1 includes both LTE UL carrier and NR UL carrier, section 2 line 4-16, section 4 line 42-45).

Regarding claim 6  (Currently Amended), Huawei#1 R1-1704199 discloses the method of claim 5 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein the LTE UL resources and the NR UL resources are multiplexed by time division multiplexing (TDM) and/or frequency division multiplexing (FDM) (see, both LTE uplink signals and NR uplink signals are transmitted with TDM/FDM scheme  on LTE-NR shared UL carrier frequency F1, section 2 line 4-11).

Regarding claim 7 (Original), Huawei#1 R1-1704199 discloses the method of claim 5 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein a reference hybrid automatic repeat request (HARQ) timing based on frequency division duplex (FDD)-time division duplex (TDD) carrier aggregation (CA) is configured for the LTE UL resources (Note, carrier aggregation including different carriers is supported and independently configured for downlink and uplink,  NR PUCCH carries HARQ can be transmitted on both UL carriers, section 4 line 16-25, section 6 33-35. Noted: NR dedicated carrier frequency F2 can be a TDD frequency, LTE UL and NR UL within the bandwidth of an LTE FDD component carrier F1, section 1 line 18-25).

Regarding claim 8 (Original), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein a cell carrying a physical uplink control channel (PUCCH) is configured to one of the first UL frequency or the second UL frequency (see, resource on the LTE-NR shared UL carrier frequency F1 for NR-PUCCH reserved for LTE in each subframe in a semi-static way, section 5 line 32-44). 

Regarding claim 9 (Original), Huawei#1 R1-1704199 discloses the method of claim 8 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein a physical uplink shared channel (PUSCH) transmission is performed in the cell carrying the PUCCH (see, NR SRS/PUCCH/PUSCH/PRACH can be transmitted on both UL carriers including NR dedicated carrier frequency F2 and LTE-NR shared UL carrier frequency F1, section 4 line 16-25. Noted: cell corresponding to LTE or NR).

Regarding claim 10 (Currently Amended), Huawei#1 R1-1704199 discloses the method of claim 8 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein a PUSCH transmission is configured to a UL frequency that is different from a UL frequency to which the cell carrying the PUCCH is configured (see, Transmit PUCCH on F1, PUSCH can be transmitted one of the carriers (F1 and F2) at a time by configuration from gNB, section 4 line 16-28, 35-36).

Regarding claim 11 (Original), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), further comprising receiving a DL tracking reference signal (RS) in the DL frequency (see, NR UE measure the LTE DL reference signal to obtain the NR UL timing on F1, section 2 line 17-19).


Regarding claim 14 (Currently Amended), Huawei#1 R1-1704199 discloses a wireless device configured to operate in a wireless communication system (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices in LTE FDD system, section 1 line 15 and 24-25), the wireless device comprising: 
a transceiver (note, RF transceiver/antenna implied by virtue of performing and reporting measurement to the gNB, section 3 line 4-16); and 
at least one processor, operably coupled to the transceiver (note, processor coupled to the transceiver to the implied by virtue of performing and reporting measurement to the gNB, section 3 line 4-16), configured to: 
receive via the transceiver (note, RF transceiver/antenna implied by virtue of performing and reporting measurement to the gNB, section 3 line 4-16) (i) a first physical random access channel (PRACH) configuration for a first uplink (UL) frequency (see, NR dedicated frequency carrier F2, section 4 line 42-45) and (ii) a second PRACH configuration for a second UL frequency (see, gNB configures PRACH resource and preamble format for both of the carrier frequencies including NR dedicated carrier frequency F2 and LTE-NR shared UL carrier frequency F1, section 4 line 42-45. Noted: a second UL frequency corresponding to LTE-NR shared UL carrier frequency F1, section 4 line 42-45), wherein the first UL frequency and a DL frequency linked to the first UL frequency belong to a first frequency band (see, NR UL and NR DL in NR dedicated frequency carrier F2 (and thus implied NR DL linked to the NR UL), section 1 18-21 and  section 4 line 42-45. Noted: UL pass loss calculated based on measurement of NR DL in F2 and frequency difference between F1 and F2, and thus NR UL and NR DL within same F2 are considered as no pathloss and thus paired (linked), section 2 line 23-section 3 line 2, section 3 line 9-13), and wherein the second UL frequency belongs to a second frequency band (see, LTE-NR shared UL carrier frequency F1, section 4, line 41-48), 
perform a reference signal received power (RSRP) measurement on the DL frequency (see, UE reports RSRP of the NR dedicated carrier frequency F2 to gNB, section 3 line 3-15), 
select a UL frequency for a random access procedure, among the first UL frequency (see, UL carrier frequency on NR dedicated carrier frequency F2, section 4, line 41-48) and the second UL frequency (see, UL carrier frequency on LTE-NR shared UL carrier frequency F1, section 4, line 41-48), based on a result of the RSRP measurement on the DL frequency (see, UE selects the UL carrier frequency from F1 or F2 to transmit the preamble based on the downlink RSRP measurement on the NR dedicated carrier frequency F2, section 3 line 3-15 and section 4 line 41-48); 
and perform the random access procedure on the selected UL frequency based on a PRACH configuration for the selected UL frequency (see, UE selects the UL carrier frequency F1 to transmit the preamble to perform cell access and uplink transmission according to PRACH resource and preamble format configured for the carrier frequencies, section 4 line 41-48), 
wherein, based on that the result of the RSRP measurement on the DL frequency is poor , the second UL frequency (see, LTE-NR shared UL carrier frequency F1, section 4 line 42-45) is selected as the UL frequency for the random access procedure (see, UE selects from NR dedicated carrier frequency F2 and LTE-NR shared UL carrier frequency F1 to transmit the PRACH based on the downlink RSRP measurement on the NR dedicated carrier frequency F2, selects PRACH configuration on LTE-NR shared UL carrier frequency F1 when downlink on the NR dedicated carrier frequency F2 shows poor quality according to RSRP measurement, section 3 line 3-15 and section 4 line 41-48), 
wherein, based on that the result of the RSRP measurement on the DL frequency is not poor, the first UL frequency (see, NR dedicated frequency carrier F2, section 4 line 42-45) is selected as the UL frequency for the random access procedure(see, UE selects from NR dedicated carrier frequency F2 and LTE-NR shared UL carrier frequency F1 to transmit the PRACH based on the downlink RSRP measurement on the NR dedicated carrier frequency F2, selects PRACH configuration on LTE-NR shared UL carrier frequency F1 when downlink on the NR dedicated carrier frequency F2 is with poor quality according to RSRP measurement, implies otherwise selects PRACH configuration on NR dedicated carrier frequency F2. section 3 line 3-15 and section 4 line 41-48).
Huawei#1 R1-1704199 discloses all the claim limitations but fails to explicitly teach: 
a memory; 
a processor, operably coupled to the memory;
selecting a PRACH configuration for NR UL by NR-LTE coexistence based on quality threshold of the DL measurement.
wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure, a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure.

see, see, Fig.1, LTE-NR co-existence on NR UE communicates with collocated LTE and NR or non-collocated base stations, section 1 line 10-26) discloses: selecting a PRACH configuration for NR UL by NR-LTE coexistence based on quality threshold of the DL measurement (see, NR UE selects UL carrier from NR dedicated carrier or the NR-LTE shared carrier for PRACH transmission according to downlink path loss of the NR dedicated carrier when quality is poor/good according to quality threshold, section 4 line 23-30).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huawei#2 R1-1701668 into that of Huawei#1 R1-1704199. The motivation would have been to share uplink resource of NR and LTE on the uplink carrier of the LTE FDD system (section 1 line 32-34).

The combination of Huawei#1 R1-1704199 and Huawei#2 R1-1701668 discloses all the claim limitations but fails to explicitly teach: 
a memory; 
a processor, operably coupled to the memory;
wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure, a switching of the second UL frequency to the first UL frequency by downlink control information (DCI) is prohibited during the random access procedure.

However Liu’419 from the same field of endeavor (see, Fig. 38c, heterogeneous network (HetNet) 3830 configured to support carrier aggregation and/or carrier selection including UEs serviced by base stations, par 0141) discloses: 
a memory (see, fig. 55, memory 5506, par 0539); 
see, fig. 55, the processor 5504 coupled to the memory 5506, par 0539).
wherein, based on that the second UL frequency is selected as the UL frequency for the random access procedure (see, UE selects cell based on the channel quality information, perform random access on the selected carrier, par 0144-0145), a switching of the second UL frequency (see, switching-from carrier CC1, par 0250) to the first UL frequency (see, switched-to carrier CC 2, par 0250) by downlink control information (DCI) is prohibited during the random access procedure (Note, carrier switching starts with new RACH transmission (message 1 sent on CC2), therefore it stays on the same CC1 till next RACH process, par 0250. Noted, DCI specifies switching-from CC but won’t cause carrier switching, par 0250).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless device as taught by Liu’419 into that of Huawei#1 R1-1704199 modified by Huawei#2 R1-1701668. The motivation would have been to increase the effective bandwidth available to a given mobile device by carrier aggregation and carrier selection (par 0076).

Regarding claim 15 (Currently Amended), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein the wireless device is configured to communicate with at least one of a wireless device, a network, and/or autonomous vehicles other than the wireless device (see, UE transmits PUCCH/PUSCH/PRACH on both UL carriers to the network (gNB), section 4 line 16-25).

Regarding claim 17 (New), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein all uplink transmissions during the random access procedure are performed on the selected UL frequency based on that the second UL frequency (see, UL carrier frequency on LTE-NR shared UL carrier frequency F1, section 4, line 41-48) is selected as the UL frequency for the random access procedure (see, UE selects the UL carrier frequency from F1 or F2 to transmit the preamble to perform cell access, F1 is selected for the uplink transmission after the downlink measurement on the NR dedicated carrier frequency F2, section 4 line 41-48.f Noted, no switching carrier).

Regarding claim 19 (New), Huawei#1 R1-1704199 discloses the wireless device of claim 14 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices in LTE FDD system, section 1 line 15 and 24-25), wherein all uplink transmissions during the random access procedure are performed on the selected UL frequency based on that the second UL frequency (see, UL carrier frequency on LTE-NR shared UL carrier frequency F1, section 4, line 41-48) is selected as the UL frequency for the random access procedure (see, UE selects the UL carrier frequency from F1 or F2 to transmit the preamble to perform cell access, F1 is selected for the uplink transmission after the downlink measurement on the NR dedicated carrier frequency F2, section 4 line 41-48. Noted, no switching carrier).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei#1 R1-1704199  in view of Huawei#2 R1-1701668, and further in view of Liu’419 as applied to claim 1 above, and further in view of Parkvall et al (US 20170331577 A1, Priority Date: May 13, 2016).

Regarding claim 12 (Currently Amended), Huawei#1 R1-1704199 modified by Huawei#2 R1-1701668 and Liu’419 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15).
The combination of Huawei#1 R1-1704199, Huawei#2 R1-1701668 and Liu’419 discloses all the claim limitations but fails to explicitly teach: wherein the random access procedure carries data indicating a best beam.
However Parkvall’577 from the same field of endeavor (see, fig. 1, Evolved Packet Subsystem (EPS) supporting both NX and LTE includes both NX-only and LTE-only eNBs, par 0251-0252) discloses: wherein the random access procedure carries data indicating a best beam (see, different SSIs corresponding to different beams and point to different PRACH preambles, network deducts the best downlink beam by checking the received preamble, par 1275).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Parkvall’577 into that of Huawei#1 R1-1704199 modified by Huawei#2 R1-1701668 and Liu’419. The motivation would have been to setup a connection between the UE and the network when the network has no knowledge of the UE location or the beam most suitable for transmission and/or reception (par 1272).

Regarding claim 13 (Currently Amended), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), further comprising: selecting a PRACH resource based on the PRACH configuration for the selected UL frequency (see, gNB configures PRACH resource and preamble format for both of the carrier frequencies, UE can selects the carrier frequency to transmit the preamble based on downlink measurement (and thus selects the PRACH configuration from gNB accordingly), section 4 line 42-48). 
Liu’419 discloses all the claim limitations but fails to explicitly teach: wherein the PRACH resource is selected to indicate a best beam.
However Parkvall’577 from the same field of endeavor (see, fig. 1, Evolved Packet Subsystem (EPS) supporting both NX and LTE includes both NX-only and LTE-only eNBs, par 0251-0252) discloses: wherein the PRACH resource is selected to indicate a best beam (see, utilizes reciprocity to transmit the PRACH from where the SS was received, only nodes that transmit SS receive PRACH, par 1274. Noted: reciprocity are utilized indicates preferred beam spatial information in spatial-time-frequency resources).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Parkvall’577 into that of Huawei#1 R1-1704199 modified by Huawei#2 R1-1701668 and Liu’419. The motivation would have been to setup a connection between the UE and the network when the network has no knowledge of the UE location or the beam most suitable for transmission and/or reception (par 1272).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei#1 R1-1704199  in view of Huawei#2 R1-1701668, and further in view of Liu’419 as applied to claims 1 and 14 above, and further in view of Pelletier et al (US20170013565A1, Priority Date: Jan 29 2015).

Regarding claim 16 (New), Huawei#1 R1-1704199 discloses the method of claim 1 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices, section 1 line 15), wherein a UL frequency for a physical uplink shared channel (PUSCH) transmission is indicated among the first UL frequency (see, UL carrier frequency on NR dedicated carrier frequency F2, section 4, line 41-48) and the second UL frequency (see, UL carrier frequency on LTE-NR shared UL carrier frequency F1, section 4, line 41-48) via configuration received from a network (see, uplink signal PUSCH transmitted on one of the carriers at a time and the carrier where the UE transmits uplink signal can be switched by triggering or configuration signaled by the gNB, section 4 line 23-28).
The combination of Huawei#1 R1-1704199, Huawei#2 R1-1701668 and Liu’419 discloses all the claim limitations but fails to explicitly teach: wherein a UL frequency for a physical uplink shared channel (PUSCH) transmission is indicated among the first UL frequency and the second UL frequency via a UL grant received from a network.

However Pelletier’565 from the same field of endeavor (see, fig. 1A, multi-RAT communication system 100 includes WTRUs, base stations, RAN 104 and core network 106, par 0029 and 0954) discloses: wherein a UL frequency for a physical uplink shared channel (PUSCH) transmission is indicated among the first UL frequency and the second UL frequency via a UL grant received from a network (see, first grant in the RAR for the first PUSCH transmission for the CG (cell group) of multi-RAT in dynamical way, par 0954-0958. Noted, first UL frequency and second UL frequency corresponding to the cell of CG (cell group) of different RAT in multi-RAT, par 0954 and 0958).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Pelletier’565 into that of Huawei#1 R1-1704199 modified by Huawei#2 R1-1701668 and Liu’419. The motivation would have been to maintain timing alignment for the cell of the CG (par 0958).

Regarding claim 18 (New), Huawei#1 R1-1704199 discloses the wireless device of claim 14 (see, Fig.1, operating LTE carrier co-existing with NR on legacy LTE devices in LTE FDD system, section 1 line 15 and 24-25), wherein a UL frequency for a physical uplink see, UL carrier frequency on NR dedicated carrier frequency F2, section 4, line 41-48) and the second UL frequency (see, UL carrier frequency on LTE-NR shared UL carrier frequency F1, section 4, line 41-48) via configuration received from a network (see, uplink signal PUSCH transmitted on one of the carriers at a time and the carrier where the UE transmits uplink signal can be switched by triggering or configuration signaled by the gNB, section 4 line 23-28).
The combination of Huawei#1 R1-1704199, Huawei#2 R1-1701668 and Liu’419 discloses all the claim limitations but fails to explicitly teach: wherein a UL frequency for a physical uplink shared channel (PUSCH) transmission is indicated among the first UL frequency and the second UL frequency via a UL grant received from a network.

However Pelletier’565 from the same field of endeavor (see, fig. 1A, multi-RAT communication system 100 includes WTRUs, base stations, RAN 104 and core network 106, par 0029 and 0954) discloses: wherein a UL frequency for a physical uplink shared channel (PUSCH) transmission is indicated among the first UL frequency and the second UL frequency via a UL grant received from a network (see, first grant in the RAR for the first PUSCH transmission for the CG (cell group) of multi-RAT in dynamical way, par 0954-0958. Noted, first UL frequency and second UL frequency corresponding to the cell of CG (cell group) of different RAT in multi-RAT, par 0954 and 0958).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless device as taught by Pelletier’565 into that of Huawei#1 R1-1704199 modified by Huawei#2 R1-1701668 and Liu’419. The motivation would have been to maintain timing alignment for the cell of the CG (par 0958).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (US 20180124687 A1) discloses: base station may configure the band information or the control sub-band connected to the band in the terminal through .. a message 4 (Msg4) (e.g., RRC connection complete) during a random access procedure (par 0082). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/            Supervisory Patent Examiner, Art Unit 2473